DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 5/21/2021. Claims 1-51 have been canceled. Claims 52-71 have added. Claims 52-71 are pending and an action is as follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,461,955 (hereinafter Patent ‘955). Although the claims at issue are not identical, they are not patentably distinct from each other because of the follows:

Regarding claim 52 of the Instant Application (hereinafter IA), Claim 1 of Patent ‘955 comprise similar limitations with minor changes to grammar and the omission of certain claim limitations such as reception of the media asset selection, determination of the start time for performance and in response to determination that the operation cannot be extended, pausing, using the control circuitry, playback of the media asset, and presenting a notification about the operation being performed by the network connected device. 

Regarding claim 53 of the Instant Application (hereinafter IA), Claim 1 of Patent ‘955 comprise similar limitations.
Regarding claim 54 of the Instant Application (hereinafter IA), Claim 1 of Patent ‘955 comprise similar limitations.

Regarding claim 55 of Instant Application (hereinafter IA), Claim 3 of Patent ‘955 comprise similar limitations.

Regarding claim 56 of Instant Application (hereinafter IA), Claim 4 of Patent ‘955 comprise similar limitations.

Regarding claim 57 of Instant Application (hereinafter IA), Claim 5 of Patent ‘955 comprise similar limitations.

Regarding claim 58 of Instant Application (hereinafter IA), Claims 6-7 in combination of Patent ‘955 comprise similar limitations.

 Regarding claim 59 of Instant Application (hereinafter IA), Claim 8 of Patent ‘955 comprise similar limitations.

Regarding claim 60 of Instant Application (hereinafter IA), Claim 9 of Patent ‘955 comprise similar limitations.

Regarding claim 61 of Instant Application (hereinafter IA), Claim 10 of Patent ‘955 comprise similar limitations.


Regarding claim 62 of the Instant Application (hereinafter IA), Claim 11 of Patent ‘955 comprise similar limitations with minor changes to grammar and the omission of certain claim limitations such as reception of the media asset selection, determination of the start time for performance and in response to determination that the operation cannot be extended, pausing, using the control circuitry, playback of the media asset, and presenting a notification about the operation being performed by the network connected device. 

Regarding claim 63 of Instant Application (hereinafter IA), Claim 11 of Patent ‘955 comprise similar limitations.

Regarding claim 64 of Instant Application (hereinafter IA), Claim 11 of Patent ‘955 comprise similar limitations.

Regarding claim 65 of Instant Application (hereinafter IA), Claim 13 of Patent ‘955 comprise similar limitations.

Regarding claim 66 of Instant Application (hereinafter IA), Claim 14 of Patent ‘955 comprise similar limitations.

Regarding claim 67 of Instant Application (hereinafter IA), Claim 15 of Patent ‘955 comprise similar limitations.

Regarding claim 68 of Instant Application (hereinafter IA), Claim 16-17 combined of Patent ‘955 comprise similar limitations.

Regarding claim 69 of Instant Application (hereinafter IA), Claim 18 of Patent ‘955 comprise similar limitations.

Regarding claim 70 of Instant Application (hereinafter IA), Claim 19 of Patent ‘955 comprise similar limitations.

Regarding claim 71 of Instant Application (hereinafter IA), Claim 20 of Patent ‘955 comprise similar limitations.

Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,244 (hereinafter Patent ‘244). Although the claims at issue are not identical, they are not patentably distinct from each other because of the follows:

Regarding claim 52 of the Instant Application (hereinafter IA), Claim 1 of Patent ‘244 comprise similar limitations with minor changes to grammar and the omission of certain claim limitations such as reception of the media asset selection. 

Regarding claim 53 of the Instant Application (hereinafter IA), Claim 2 of Patent ‘244 comprise similar limitations.

Regarding claim 54 of the Instant Application (hereinafter IA), Claim 3 of Patent ‘244 comprise similar limitations.

Regarding claim 55 of the Instant Application (hereinafter IA), Claim 4 of Patent ‘244 comprise similar limitations.

Regarding claim 56 of the Instant Application (hereinafter IA), Claim 5 of Patent ‘244 comprise similar limitations.

Regarding claim 57 of the Instant Application (hereinafter IA), Claim 6 of Patent ‘244 comprise similar limitations.

Regarding claim 58 of the Instant Application (hereinafter IA), Claim 7 of Patent ‘244 comprise similar limitations.

Regarding claim 59 of the Instant Application (hereinafter IA), Claim 8 of Patent ‘244 comprise similar limitations.

Regarding claim 60 of the Instant Application (hereinafter IA), Claim 9 of Patent ‘244 comprise similar limitations. 

Regarding claim 61 of the Instant Application (hereinafter IA), Claim 10 of Patent ‘244 comprise similar limitations.

Regarding claim 62 of the Instant Application (hereinafter IA), Claim 11 of Patent ‘244 comprise similar limitations with minor changes to grammar and the omission of certain claim limitations such as reception of the media asset selection.

Regarding claim 63 of the Instant Application (hereinafter IA), Claim 12 of Patent ‘244 comprise similar limitations.

Regarding claim 64 of the Instant Application (hereinafter IA), Claim 13 of Patent ‘244 comprise similar limitations.

Regarding claim 65 of the Instant Application (hereinafter IA), Claim 14 of Patent ‘244 comprise similar limitations.

Regarding claim 66 of the Instant Application (hereinafter IA), Claim 15 of Patent ‘244 comprise similar limitations.

Regarding claim 67 of the Instant Application (hereinafter IA), Claim 16 of Patent ‘244 comprise similar limitations.

Regarding claim 68 of the Instant Application (hereinafter IA), Claim 17 of Patent ‘244 comprise similar limitations.

Regarding claim 69 of the Instant Application (hereinafter IA), Claim 18 of Patent ‘244 comprise similar limitations.
Regarding claim 70 of the Instant Application (hereinafter IA), Claim 19 of Patent ‘244 comprise similar limitations.

Regarding claim 71 of the Instant Application (hereinafter IA), Claim 20 of Patent ‘244 comprise similar limitations.

Allowable Subject Matter
Claims 52-71 are allowed.
Examiner Note: This is with respect to the prior art, as there are no claims rejected based on prior art. The Obvious Double Patenting Rejection is still pending.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of the available Patent and Non-Patent Literature and was unable to find any prior art which teaches the prevention of media view interruptions as presented by the Applicant which comprises the determining three responsive determinations steps as claimed in direct result of the two determinations made to determine a time period for playback of a media asset in the home of the user in relation to the determination of whether performance of the operation will finish during the time period playback of the media asset. Maintaining the current state of the claims and filing an approved e-Terminal disclaimer would help advance prosecution in a favorable manner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sreedhara et al. US 10,909,505
Panchaksharaiah et al. US 9,948,966
Krakirian et al. US 9,848,161
Ellis et al. US 9,307,278
Woods US 9,167,196
Hall et al. US 2019/0119978
Kuwana US 2018/0197395
Jeon et al. US 2018/0167681
Gerhards et al. US 2017/0264956
Shenhav et al. US 2017/0208434
McCarthy, III US 2016/0191990
Maughan US 2015/0143409
Kim et al. US 2014/0188485
Andrews II et al. US 2009/0276805
Rechsteiner et al. US 2004/0139047

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467